 



Exhibit 10.1

Officer
Incentive Compensation Plan

Effective October 1, 2003

37



--------------------------------------------------------------------------------



 



KULICKE & SOFFA INDUSTRIES, INC.

OFFICER INCENTIVE COMPENSATION PLAN



A.   Purpose

The purpose of the Kulicke & Soffa Industries, Inc. (K&S) Officer Incentive
Compensation Plan is to:



•   Motivate Participants to achieve financial, business, and individual results
consistent with the Company’s business strategy; and,   •   Provide Plan
Participants with the opportunity to earn a portion of their total compensation
based on the financial results of the Company and their individual efforts.



B.   Effective Date

This Plan is effective October 1, 2003. This Plan and its attachments constitute
the entire Officer Incentive Compensation Plan and supersede any other oral or
written agreements. The Plan will be administered on a Fiscal Half-Year basis.



C.   Amendment and Termination

The Board of Directors may, at any time and without prior notice to
Participants, terminate the Plan or amend it in such respects as the Board, in
its discretion, deems to be in the best interest of the Company. In the event of
Plan termination, the Board of Directors shall determine, in its sole
discretion, whether no Awards, partial Awards, or full Awards shall be made with
respect to the Fiscal Half-Year in which the termination occurs.



D.   Plan Administration

This Plan shall be operated and administered by the Compensation Committee of
the Board of Directors. Decisions by the Compensation Committee on all matters
involving the interpretation and administration of this Plan shall be final and
binding.



E.   Eligibility and Participation

Only employees who are Officers of the Company are eligible to participate in
the Plan.

An employee shall participate with respect to a Fiscal Half-Year if he is an
Officer on the first day of such Fiscal Half-Year or becomes an Officer during
the Fiscal Half-Year.

Participants in this Plan will not be eligible to participate concurrently in
any other Company bonus or incentive program, including Success Share and Sales
Incentive Plans.

Inclusion in this Plan does not constitute a guarantee of employment or specific
earnings. Nothing in this Plan shall act as an express or implied contract, a
guarantee or commitment for an employee to be or to continue to be a Participant
in the Plan, to receive payments under the Plan, or to be retained in the
employment of Kulicke & Soffa Industries, Inc.



F.   Overall Plan Components

The Plan is based on Corporate and Individual Performance Goals with Incentive
Awards made as a percentage of the Incentive Target as set forth below:



  1.   Corporate (K&S company-wide) Performance Goals: These goals consist of
the financial objective or objectives to be achieved on a Company-wide basis as
established by the Compensation Committee at

38



--------------------------------------------------------------------------------



 





      the beginning of the Fiscal Half-Year. A more detailed definition of
financial criteria will be provided in the specific information that is prepared
for each Participant. The Finance Department is the official source to provide
the K&S Corporate financial results for the Fiscal Half-Year used to calculate
Incentive Awards under this Plan.     2.   Individual Performance Goals: These
are specific qualitative or quantitative goals established for an individual
Participant. These will be developed by the Participant and the person to whom
he or she reports, subject to approval by the Compensation Committee. Objectives
may be established that encompass the full Plan Year or longer, with milestones
established for each Fiscal Half-Year that can be measured and evaluated for
Incentive Award purposes.     3.   Modification of Goals. Organizational changes
or other business events during the Fiscal Half-Year may require an adjustment
of the Performance Goals.     4.   Incentive Target: This is the amount to be
paid when 100% of all Goals are met. The Incentive Target, prior to any
pro-rating (as provided in Section I), will be based on the individual’s grade
level in the Company and other factors that influence the Total Targeted
Compensation level. The Incentive Target shall be weighted with respect to
Corporate and Individual Performance Goals as set forth below:



    The Incentive Target is allocated as follows:

                  Salary           Individual Grade   Corporate Goals   Goals

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

20
    100 %        
18/19
    90 %     10 %
16/17
    80 %     20 %



    The weighting with respect to Corporate Goals may be further subdivided if
the Corporate Performance Goals are based on multiple financial objectives or
metrics. The Committee will determine the weighting for each objective or
metric. The Compensation Committee may, in its discretion, adjust the allocation
of the Incentive Target by adjusting the percentages set forth above with
respect to Corporate Goals and Individual Goals with respect to any Participant,
provided that the sum of such adjusted percentages equals 100%.



  5.   Incentive Awards: Payment of all Incentive Awards will be made within
90 days after financial statements become available for the Plan’s Fiscal
Half-Year.

39



--------------------------------------------------------------------------------



 



(INCENTIVE AWARDS ARE PAID FOR EACH FISCAL HALF-YEAR FLOW CHART)
[w93841w9384100.gif]

40



--------------------------------------------------------------------------------



 





G.   Definitions

This list is intended to provide definitions for most business terms used in
this Plan Document, but may not be all inclusive of terms used.

Award or Incentive Award - the incentive payment made to a Participant under
this Plan which is based on the achievement of Performance Goals and the
Participant’s Incentive Target.

Base Salary - the annualized rate of base compensation paid to a Participant at
the beginning of the Fiscal Half-Year or, if an employee becomes a Participant
subsequent to the first day of the Fiscal Half-Year, his or her annualized rate
of base compensation at the time of eligibility.

Board of Directors - the Board of Directors of K&S Industries Inc.

Breakeven - the Company has attained a Net Profit of greater than $0 for the
Fiscal Half-Year.

Compensation Committee - the Compensation Committee of the Board of Directors.

Company – Kulicke & Soffa Industries, Inc. and any successor thereto.

Corporate Performance Goals – goals that reflect financial results expected on a
Company-wide basis for the Fiscal Half-Year.

Fiscal Year - the business year, October 1 through September 30. The first
Fiscal Half-Year ends on March 31.

Goal or Target – the desired level of performance to be achieved on a Corporate
or Individual level. Above Target denotes performance above the designated
Target level.

Incentive Target - the percentage of a Participant’s Base Salary established as
the basis for his or her Incentive Award when 100% of all Goals are achieved.
The actual Incentive Award, if any, may equal, exceed, or fall below the
Incentive Target.

Individual Performance Goals - goals that reflect results expected from the
Participant during the Fiscal Half-Year.

Net Profit - the net income as reported in SEC filings (which amount has been
determined after taking into account all incentive compensation to be paid under
this Plan or other plans of the Company with respect to the Fiscal Half-Year)
adjusted for



•   Asset impairment of goodwill or intangibles   •   Current effect of an
accounting change   •   Unanticipated required accounting entries (such as
expensing stock options)

Officer - an employee who has been designated by the Board of Directors as an
Officer of the Company.

Participant - an Officer of the Company to whom participation has been extended
under the Plan.

Plan - the Kulicke & Soffa Industries Inc. Officer Incentive Compensation Plan.

Plan Year - the Fiscal Year of the Company which begins on October 1 and ends on
the following September 30.

Salary Grade – the grade level for each position established by the Company and
applied on a worldwide basis to all positions.

Threshold – performance at the minimum level specified for achievement of
Corporate or Individual Performance Goals. Performance below this level will
result in an Incentive Award of zero.

41



--------------------------------------------------------------------------------



 



Total Targeted Compensation - the total cash compensation opportunity for a
Participant. Total Targeted Compensation is comprised of Base Salary and an
incentive percentage. The total of these components is intended to be
competitive with the Total Targeted Compensation of similar positions based on
salary survey data for that country and employment market.

Weighted Incentive Target - for a particular Goal or financial metric, the
product obtained by multiplying an individual’s Incentive Target by the Weight
given to that Goal or financial metric.



H.   Performance and Payment Levels

Threshold and Above Target for Corporate and Individual Performance Goals shall
be as defined below.



•   Threshold performance for Corporate Performance Goals is 85% of Target.   •
  Threshold for Individual Performance Goals is Breakeven, i.e.; Breakeven must
be achieved in order for Incentive Awards for Individual Performance Goals to be
paid.   •   Above Target performance for Corporate Performance Goals will be
awarded for achievement above 100% up to 150% of Target. At 150% of Target, a
maximum award of 120% of the Weighted Incentive Target can be achieved.   •   If
the actual performance level falls between Threshold and Target performance, or
Target and Above Target performance, the result will be calculated through
straight-line interpolation. See page 4.   •   If the measured performance
levels at the close of the Fiscal Half-Year do not meet Threshold levels, no
Incentive Awards will be earned.

The Compensation Committee may, in its discretion, increase the amount of the
Incentive Awards otherwise payable to some or all Participants if performance
warrants; provided, however, that any such increases shall be subject to
approval by the Board of Directors if so required by any applicable laws or
rules or regulations.



I.   Change in Employment Status and Eligibility for Award

A Plan Participant who is not an active regular full-time employee and an
Officer of the Company throughout the Fiscal Half-Year, including the last day
of the Fiscal Half-Year, is not entitled to an Award under the Plan except as
otherwise provided below.

In the event of termination of employment due to retirement, death or permanent
disability during the Fiscal Half-Year or of an absence of greater than twelve
(12) work weeks during an approved leave:



•   A Plan Participant may be eligible to receive a prorated Incentive Award for
the Individual Performance Goals component only. The Participant is not eligible
for payment with respect to Corporate Performance Goals.   •   The proration is
based on the Individual Performance Goals actually achieved by the Participant
during the relevant Fiscal Half-Year as measured by the person to whom the
Participant reports, subject to approval by the Compensation Committee.

In the event of an involuntary termination such as a reduction in force, a Plan
Participant may be eligible to receive a prorated Incentive Award for the
Individual Performance Goals component only based on the Individual Performance
Goals actually achieved by the Participant during the relevant Fiscal Half-Year
as measured by the person to whom the Participant reports, subject to approval
by the Compensation Committee. The Participant is not eligible for payment with
respect to Corporate Performance Goals.

An employee who becomes a Participant subsequent to the beginning of a Fiscal
Half-Year, an employee who becomes ineligible during the Fiscal Half-Year but
continues to be employed by the Company, and a Participant who is absent for
fewer than twelve (12) work weeks on an approved leave during the Fiscal
Half-Year may be eligible for a prorated Incentive Award for both Corporate and
Individual Performance Goals. An Award with respect to Individual Performance
Goals shall be prorated based on the Individual Performance Goals actually

42



--------------------------------------------------------------------------------



 



achieved by the Participant during the relevant Fiscal Half-Year as measured by
the person to whom the Participant reports, subject to approval by the
Compensation Committee. An Award with respect to Corporate Performance Goals
shall be prorated based on the period of time the Participant was an active
full-time employee and an Officer during the Fiscal Half-Year. Notwithstanding
the foregoing, an employee whose participation in the Incentive Compensation
Plan ceases during a Fiscal Half-Year as a result of becoming an Officer
subsequent to the first day of such Fiscal Half-Year shall be eligible to
receive an Award hereunder with respect to the full Fiscal Half-Year. The
Compensation Committee, in its discretion, may make such adjustments as it deems
necessary in order to take into account performance goals under the Incentive
Compensation Plan prior to the date such employee became an Officer.

In all cases eligibility for a prorated Award is contingent on meeting all other
conditions and requirements of the Plan.

Prorating will be calculated in monthly increments. Changes occurring during the
first 15 days of the month will be prorated back to the beginning of the month;
changes occurring from the 16th day of the month will be prorated based on the
1st of the following month.

Plan Participants whose employment with the Company is terminated for cause or
due to a voluntary resignation prior to the end of the Fiscal Half-Year will not
be eligible for either a full or prorated Incentive Award.



J.   General Provisions

All Incentive Awards shall be subject to tax and withholding under applicable
Country laws and regulations in effect at the time.

All Incentive Awards will be paid in local Country currency.

Participants may not sell, assign, transfer, pledge or encumber any expectation
of or right to an Award under this Plan and any attempt to do so shall be void.

As a condition of receiving benefits under the Plan, all Participants agree to
respect the confidentiality of the Company’s financial information.

This Plan will be construed in accordance with and governed by the laws of The
Commonwealth of Pennsylvania, without reference to principles of conflicts of
law, as to all matters, including, but not limited to, matters of validity,
construction and performance.

Dispute Resolution

The Compensation Committee shall have complete discretion concerning the
determination of Incentive Awards under the Plan and the decision of the
Compensation Committee shall be final and conclusive. Any disputes regarding
incentive eligibility or an Award with respect to a Fiscal Half-Year must be
communicated in writing to the Compensation Committee within ninety (90) days
from the date an Incentive Award would otherwise have been paid with respect to
such Fiscal Half-Year.

43